Citation Nr: 1409372	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  09-09 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 40 percent for a low back strain.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to March 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2006 and December 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The June 2006 rating decision increased the disability rating assigned for the Veteran's low back disability from 10 percent to 40 percent, effective February 14, 2006.  In the one-year period following this decision, the Veteran submitted personal statements from friends, family members, and coworkers describing the severity of her low back pain and the effect that it has on her employment.

In May 2007, the RO in St. Petersburg, Florida, issued a rating decision in which it proposed to reduce the Veteran's low back rating from 40 percent to 20 percent.  The Winston-Salem RO effectuated this proposal in a December 2007 rating decision.  The Veteran filed a notice of disagreement in February 2008.  She was issued a statement of the case in January 2009.  She filed a substantive appeal in March 2009.

In a May 2012 decision, the Board found, in pertinent part, that the reduction of the Veteran's low back disability rating from 40 percent to 20 percent, effective March 1, 2008, was proper, and found that a rating in excess of 20 percent was not warranted.  The appellant subsequently filed an appeal with the United States Court of Appeals for Veterans Claims (Court).  While the case was pending at the Court, the VA Office of General Counsel and the appellant's attorney filed a joint motion for remand in October 2012, requesting that the Court vacate the portion of the Board's May 2012 decision that pertained to both the reduction and the increased rating components of her low back strain claim.  In an October 2012 Order, the Court granted the joint motion, vacating the Board's May 2012 decision as it pertained to the Veteran's low back strain and remanding the claim to the Board for compliance with directives that were specified by the joint motion.

Following development on remand, the claim was again returned to the Board.  In March 2013, the Board found that the reduction of the lumbar spine disability rating from 40 percent to 20 percent was improper and restored the 40 percent rating.  It further found that the restoration of the 40 percent rating had rendered the claim of entitlement to a rating in excess of 20 percent moot.

The RO effectuated the restoration of the 40 percent rating for the Veteran's low back strain in a March 2013 rating decision.

The Veteran again appealed to the Court.  In August 2013, while the case was pending, the Veteran and VA Office of General Counsel filed a joint motion for remand directing the Board to consider whether the claim for entitlement to a rating in excess of 40 percent is still on appeal.  Having considered the joint motion, the Board finds that the Veteran's increased rating claim was not abrogated by restoration of the 40 percent rating.  Therefore, the Board will consider the issue of entitlement to a rating in excess of 40 percent for the low back strain below.  

In a June 2012 substantive appeal form, the Veteran requested a hearing before a Member of the Board at her local RO.  Her accredited representative withdrew this request on her behalf in a September 2013 informal hearing presentation.  

The Board further notes that the September 2013 informal hearing presentation from the Veteran's accredited representative raises the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  The Board notes that the Veteran's was granted TDIU in a September 2013 rating decision, effective February 16, 2006, and there is no controversy remaining for the Board to adjudicate.

The record reflects that the Veteran has submitted additional evidence to the Board accompanied by a waiver of initial review by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304 (2013).



FINDING OF FACT

Throughout the appeal, the appellant's low back strain has not been manifested by unfavorable ankylosis of the entire thoracolumbar spine.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for a low back strain are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2013)).

The notice requirements of the VCAA require VA to notify the veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of VCAA have been satisfied in this case.  In this regard, the Board notes March 2006 and October 2006 evidentiary development letters in which the RO advised the appellant of the evidence needed to substantiate her claim of entitlement to an increased rating for a low back disability.  The appellant was advised in these letters of her and VA's responsibilities under VCAA, to include what evidence should be provided by her and what evidence should be provided by VA.  These letters also advised the Veteran as to the type of evidence needed to substantiate both the disability rating and effective date elements of her claim, pursuant to the Court's holding in Dingess, supra.  

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that all obtainable evidence identified by the Veteran relative to the issue on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's VA medical records, her identified available private medical records, and personal statements from the Veteran, her friends, her family, and her coworkers.

The RO arranged for the Veteran to undergo VA examinations in April 2006, February 2007, March 2008, and September 2010.  The Board has considered whether to remand this case for a new examination.  The Board notes, however, that the duty to assist does not require a remand for re-examination solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95, 60 Fed. Reg. 43186 (1995); Glover v. West, 185 F.3d 1328 (Fed. Cir. 1999); Snuffer v. Gober, 10 Vet. App. 400 (1997).  In the case at hand, there is no objective evidence indicating that there has been a change in the severity of the Veteran's low back disability since the September 2010 examination, nor has the Veteran or her accredited representative made any such contention.  See 38 C.F.R. § 3.327(a) (2013).

Furthermore, the Board finds that the April 2006, February 2007, March 2008, and September 2010 examination reports are adequate for the purpose of determining entitlement to an increased rating.  The examiners reviewed the record and elicited from the Veteran her history of complaints and symptoms.  The examination reports provide pertinent clinical findings detailing the results of the examinations to allow for effective evaluation of the Veteran's disability.  For these reasons, the Board concludes that the reports in this case provide an adequate basis for a decision.

The evidence of record provides sufficient information to adequately evaluate the claim.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2013).  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

When entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that staged ratings are also appropriate for an increased rating claim that is not on appeal from the assignment of an initial rating when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.

When evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation, the law provides that the effective date of the award 'shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date.'  38 U.S.C.A. § 5110(b)(2) (West 2002); see also 38 C.F.R. § 3.400(o)(2) (2013); Harper v. Brown, 10 Vet. App. 125 (1997).

The Veteran has claimed entitlement to a rating in excess of 40 percent for her service-connected low back strain.  This rating is assigned pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5237.  The Veteran has been in receipt of a 40 percent rating since February 14, 2006.  Prior to that date, the Veteran's low back strain was rated at 10 percent disabling.  The Board notes that the effective date of the 40 percent rating corresponds to the date on which VA received the Veteran's increased rating claim.  In adjudicating the increased rating claim, the Board will determine whether it is factually ascertainable that the Veteran satisfied the criteria for an increased disability rating in the one year period prior to February 14, 2006.  

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

An evaluation higher of 40 percent is not warranted unless there is forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.

An evaluation of 50 percent requires unfavorable ankylosis of the entire thoracolumbar spine.

These criteria are controlling regardless of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

Any associated objective neurologic abnormalities, including but not limited to bowel or bladder impairment, are to be evaluated separately under appropriate diagnostic codes.  Id. at Note (1).

"Favorable ankylosis" is defined as "[f]ixation of a spinal segment neutral position (zero degrees)"  Id. at Note (5).  "Unfavorable ankylosis" is defined, in pertinent part, as "a condition in which the entire thoracolumbar spine is fixed in flexion or extension."  Id.

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 (2013) and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. § 4.45 (2013).  See, in general, DeLuca v. Brown, 8 Vet. App. 202 (1995).

Another intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).

Although pain may cause a functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,' in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).

Because the case at hand involves a diagnosis of degenerative disc disease, the Board notes that 38 C.F.R. § 4.71a, Diagnostic Code 5243, which rates intervertebral disc syndrome, is also for application.  That diagnostic code directs that the disability at issue be rated either under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

For intervertebral disc syndrome manifested by incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months, a 10 percent rating is warranted; with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent evaluation is warranted; with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent evaluation is warranted; and with incapacitating episodes and with incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent evaluation is warranted.

Note 1 of that code provides that, for purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Turning to the evidence of record, a December 2005 coworker's personal statement notes that the Veteran cannot work to the best of her ability due in part to her back pain, specifically noting that the Veteran cannot use the correct body mechanics when bending and lifting.  

A February 7, 2006, VA medical record notes the Veteran's complaints of chronic low back pain and her report that she cannot stand for long periods of time due, in part, to this pain.

The April 2006 VA spine examination report reflects that the Veteran complained of low back pain since the 1990s that was getting progressively worse.  Her subjective complaints included unsteadiness, numbness, stiffness, weakness, and pain.  In relevant part, forward flexion was to 50 degrees, with pain at 50 degrees.  Forward flexion was limited to 30 degrees on repetitive use, with pain at 30 degrees.  There was no ankylosis of the thoracolumbar spine.  The Veteran indicated that she was limited to walking less than a half block.  Detailed sensory examination was normal in both lower extremities.  Reflexes on knee jerk and ankle jerk were noted to be hyperactive, without clonus, bilaterally, but plantar flexion was normal.  Lasegue's sign was negative.  On MRI, the vertebral body heights and disc spaces appeared to be normal.  There was no evidence of compression fracture or spondylolisthesis.  

The Veteran was diagnosed with chronic lumbar strain.  It was noted that this disability had significant effects on her occupational activities.  It was noted that this disability had moderate effects on her exercising and travelling and no effect on feeding, bathing, dressing, toileting, and grooming.

In a September 2006 statement, the Veteran reported that her job at the United States Postal Service entails lifting, standing for long periods of time, and being able to carry 70 pounds or more for certain distances.  She reported that she cannot perform her job because of limitations of her back.

In an October 2006 statement, the Veteran reported that she is ailing from back pain daily.  She reported that the medications she is prescribed are not effective.  She reported that she has to wear a back brace to assist her, or she cannot stand for long periods of time.  She reported that her back and knee disabilities are causing her to miss more than three consecutive days at work, which can cause her to lose her job.  She included a statement of her job description as a mail handler.  This job entails standing at the end of the belt and throwing off tubs containing mail that had been processed.  It notes that each day, five to six programs are run and, with each run, mail handlers will throw off an average of 120 to 200 tubs, each tub weighing an average of 25 to 45 pounds.  It states that the mail handlers are responsible for ensuring each tub is properly containerized, accurately labeled, and dispatched in a timely manner.  It also notes that, at the end of a run, the containers will weigh between 1200 and 2400 pounds and that the mail handlers have to manually push these containers to the dock.  She reported that she has to be able to lift up to 70 pounds daily and maintain an efficient pace to perform her job.

A November 2006 statement from the Veteran's sister notes that she has observed her sister having excruciating pain in her back from many days of pulling, pushing, bending, and lifting on her job.  She has also missed a lot of time from work.

A February 2007 VA spine examination notes that the Veteran complained of constant pain and tightening.  She also complained of weakness in the legs.  It was noted that she had not experienced any incapacitating episodes during the past 12 months.  She reported that she is limited to walking a half block.  She found it hard to do prolonged standing, pushing, and pulling on the job.  She also reported that she could not do much in terms of her activities of daily living.  Examination revealed evidence of pain, tenderness, and mild guarding on motion, without evidence of muscle spasms or ankylosis.  Flexion was to 55 degrees, with pain beginning at 55 degrees.  

In terms of neurologic impairment, motor examination was normal, except 4/5 right hip flexion due to right knee pain.  Sensory examination was intact to light touch, vibration, and pinprick.  Reflexes were normal, at 2/4 in the knees and ankles.  Babinski and straight leg raising were negative bilaterally, and no nonorganic physical signs were observed.

It was noted that the Veteran was on leave without pay from her job, and had been out of work for the whole year.  She was diagnosed with lumbosacral strain, and lumbar spine degenerative disc disease and grade 1 spondylolisthesis of L5/S1 were found on x-ray.  The examiner noted that the Veteran's low back disabilities have significant effects on her usual occupation.  The examiner noted that the Veteran's lumbar spine and right knee conditions make it difficult for her to engage in any physical employment, but that she may be able to perform sedentary employment as long as she has some freedom to change positions periodically.

VA records reflect that when the Veteran was seen by VA in April 2007, she complained of constant back pain, increasing with intensity on lifting, prolonged walking, or sitting.  Flexion was measured at 45 degrees and extension was to 10 degrees.  Myofascial low back pain was diagnosed.

In May 2007, the Veteran provided a statement noting that she experienced constant back pain, which had been a factor in her no longer being employed with the postal service.

A January 2008 statement from the Veteran's supervisor describes the Veteran's duties, consistent with the Veteran's own October 2006 job description.  The supervisor noted that the Veteran must frequently request medical leave because the pushing and pulling of mail processing containers causes her back pain to flare up.  She was given a limited duty assignment and position where she remained seated because she was no longer able to stand with limited mobility.  She described the Veteran as having been 'an excellent employee, her skill with the fork lift, tugger and pallet jack is unmatched with zero accidents over her career.'

A VA neurological examination was conducted in March 2008 following which a diagnosis of lumbosacral vertebral disk arthropathy, 10 to 15 years, with slowed gait, limited flexion to 45 degrees on 3 trials, and normal muscle bulk, reflexes and sensation, was made.

In September 2010, the Veteran underwent an examination of the lumbar spine conducted by QTC for VA purposes.  She complained of severe pain, stiffness, spasms, decreased motion, paresthesia, numbness, weakness, and bowel symptoms.  On examination, posture and gait were normal.  Examination of the spine revealed no evidence of radiation, pain on movement, muscle spasm, atrophy, or change in muscle tone.  Range of motion testing of the lumbar spine revealed: flexion of 0 to 90 degrees; extension of 0 to 30 degrees; left and right rotation of 0 to 30 degrees; and left lateral and right lateral flexion of 0 to 30 degrees.  The examiner noted that pain, weakness, lack of endurance, fatigue or incoordination did not further impact range of motion on repetitive use.  X-ray films revealed straightening of the lumbar lordosis with mild spondylitic degenerative changes.  Lumbosacral strain was diagnosed.

A January 2013 private employability evaluation notes that the Veteran reported stabbing pains in the back with radiation into the leg.  She reported that she sometimes walks bent over, as she cannot straighten up.  Medications sometimes help.  The pain is constant and daily and averages 7 or 8 out of 10 in severity.  Her most comfortable position is lying down on her side.  She sometimes uses a TENS unit.  When she has intense spasms, nothing will relieve the pain.

Based on the above, the Board finds that the evidence does not demonstrate that a factually ascertainable increase in disability occurred within the one-year period preceding the February 14, 2006, date of receipt of the Veteran's increased rating claim.  Specifically, neither the December 2005 personal statement from the Veteran's coworker nor the February 7, 2006, VA medical record demonstrates limitation of motion to a sufficient degree to warrant a rating of 20 percent or higher.  Nor does this evidence demonstrate muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Even though degenerative disc disease was not demonstrated during this period, the Board notes that an increased rating based on incapacitating episodes would, nonetheless, have to be denied because it was not factually ascertainable that the Veteran had incapacitating episodes having a total duration of at least one week but less than two weeks during a 12-month period.  Therefore, the Board finds that an increased rating is not warranted in the one-year period prior to the February 14, 2006, receipt of the Veteran's increased rating claim.

The Board also finds that a rating in excess of 40 percent is not warranted under the general rating formula for any period contemplated by this appeal.  As noted above, an evaluation of 50 percent requires unfavorable ankylosis of the entire thoracolumbar spine.  Even if the Board were to assume that the Veteran's entire range of motion were painful, the Board notes that applicable caselaw does not support the proposition of equivocating painful motion with limited motion, even with functional impairment, outside of the context of the assignment of a minimum compensable rating under 38 C.F.R. § 4.71a, Diagnostic Code 5003, which is not for application in this case.  See Mitchell, supra.  The above evidence demonstrates that the Veteran's thoracolumbar spine is not fixed in flexion or extension, even when taking into consideration functional limitation caused by factors such as pain, weakness, fatigability, incoordination, pain on movement of a joint, and actually painful, unstable, or malaligned joints due to healed injury.  Therefore, entitlement to a rating in excess of 40 percent is not warranted.

Furthermore, the Board notes that no evidence on file supports the assignment of a 60 percent evaluation for a low back disability for any portion of the appeal period extending from February 2006, nor does the Veteran so maintain. In this regard, the file contains absolutely no findings of incapacitating episodes having a total duration of at least six weeks during a 12-month period.

As for objective neurologic abnormalities under the General Rating Formula, the evidence does not establish that any clinical neurological abnormalities have been shown and associated with the low back disorder.  Despite thorough neurologic testing, none of the evidence of record diagnoses a neurologic impairment of either lower extremity.  In addition, the Veteran's vague complaints related to bowel symptoms have not been associated with a low back disorder and she specifically declined to have a rectal examination as shown by the 2010 QTC examination report.  Therefore, the Board finds that the assignment of separate neurological ratings is not warranted.  

The Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against this claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, entitlement to an evaluation in excess of 40 percent for low back strain must be denied.

In reaching this conclusion, the Board has also considered whether the Veteran is entitled to a greater level of compensation for the disability at issue on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as 'governing norms.'  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected low back strain is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.

Specifically, the Board finds that the rating criteria for the Veteran's service-connected low back strain adequately contemplate the level of impairment that is demonstrated in the evidence of record.  As noted above, musculoskeletal disability ratings contemplate factors such as functional loss due to pain, weakness, fatigability, incoordination, or pain on movement of a joint, as well as actually painful, unstable, or malaligned joints due to healed injury.  The low back disability in the case at hand is not characterized by any additional complaints or symptoms that are not contemplated by these applicable rating criteria.  The Veteran has not described any exceptional or unusual features associated with the service-connected disability being rated herein.

As the Board finds that the Veteran's disability picture is contemplated by the rating schedule, the inquiry ends and the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.



ORDER

Entitlement to a rating in excess of 40 percent for a low back strain is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


